         Case 1:18-cv-03021 Document 1 Filed 12/20/18 Page 1 of 23




                           UNITED STATES DISTRICT COURT
                               DISTRICT OF COLUMBIA

WASHINGTON CONVENTION CENTER            :
AND SPORTS AUTHORITY D/B/A              :
EVENTS DC,                              :
801 Mount Vernon Place, NW              :
Washington, D.C. 20001,                 :
                                        :
              Plaintiff,                :
                                        :
              v.                        :        CASE NO.: 18-cv-3021
                                        :
AMERICAN CASUALTY COMPANY OF            :
READING, PENNSYLVANIA,                  :
151 North Franklin Street               :
Law Department                          :
Chicago, Illinois 60606,                :
                                        :
     Serve:                             :
                                        :
     CT Corporation, Registered Agent   :
     1015 15th Street NW                :
     Suite 1000                         :
     Washington DC 20005,               :
                                        :
              and                       :
                                        :
CONTINENTAL CASUALTY                    :
COMPANY,                                :
151 North Franklin Street               :
Law Department                          :
Chicago, Illinois 60606,                :
                                        :
     Serve:                             :
                                        :
     CT Corporation, Registered Agent   :
     1015 15th Street NW                :
     Suite 1000                         :
     Washington DC 20005,               :
                                        :
              and                       :
                                        :
OLD REPUBLIC INSURANCE                  :
COMPANY,                                :
133 Oakland Avenue                      :
          Case 1:18-cv-03021 Document 1 Filed 12/20/18 Page 2 of 23




Greensburg, Pennsylvania 15601             :
                                           :
      Serve:                               :
                                           :
      Hon. Stephen Taylor                  :
      District of Columbia                 :
      Insurance Commissioner               :
      1050 First Street, NE, Suite 801     :
      Washington, DC 20002,                :
                                           :
               and

WESTCHESTER FIRE INSURANCE                 :
COMPANY,                                   :
436 Walnut Street                          :
Philadelphia, Pennsylvania 19106           :
                                           :
      Serve:                               :
                                           :
      Hon. Stephen Taylor                  :
      District of Columbia                 :
      Insurance Commissioner               :
      1050 First Street, NE, Suite 801     :
      Washington, DC 20002,                :
                                           :
               Defendants.


                     COMPLAINT FOR DECLARATORY JUDGMENT

      COMES NOW Plaintiff, Washington Convention and Sports Authority, t/a Events DC

("WCSA") and hereby asserts this Complaint for Declaratory Judgment and Breach of Contract

against Defendants American Casualty Company of Reading Pennsylvania (“American

Casualty”) and Continental Casualty Company (“Continental”) (collectively    “CNA”; and

against Old Republic Insurance Company (“Old Republic”) and Westchester Fire Insurance

Company (“West Chester”).




                                               2
            Case 1:18-cv-03021 Document 1 Filed 12/20/18 Page 3 of 23




                                     Parties and Jurisdiction

       1.      Plaintiff WCSA is an independent authority of the District of Columbia

government and is headquartered in the District of Columbia. WCSA owns the premises known

as the Walter E. Washington Convention Center located at 801 Mount Vernon Place NW,

Washington, DC 20001 (“Convention Center”).

       2.      Defendant American Casualty Company of Reading Pennsylvania is an insurance

company formed in Pennsylvania with its headquarters in Illinois. American Casualty is licensed

to operate in the District of Columbia and issued Policy P 2092309773 to non-party The

Association of Energy Engineers (“AEE”).

       3.      Defendant Continental Casualty Company (“Continental”) is an insurance

company formed in Illinois with its headquarters in Illinois. Continental is licensed to operate in

the District of Columbia and issued Commercial Umbrella Policy 2092309787 to non-party

AEE.

       4.      Defendant Old Republic Insurance Company (“Old Republic”) is an insurance

company formed in Pennsylvania with its headquarters in Pennsylvania.            Old Republic is

licensed to operate in the District of Columbia and issued Commercial General Liability Policy

MWZY301849 (“CGL Policy”) to non-party Freeman Decorating Services, Inc. (“Freeman”).

       5.      Defendant Westchester Fire Insurance Company (“Westchester”) is an insurance

company formed in Pennsylvania with its headquarters in Pennsylvania. Westchester is licensed

to operate in the District of Columbia and issued Commercial Umbrella Policy G22037754009

(“Westchester Umbrella Policy”) to non-party Freeman.




                                                3
             Case 1:18-cv-03021 Document 1 Filed 12/20/18 Page 4 of 23




       6.      The amount in controversy exceeds $75,000 because Plaintiff is currently

defending itself in the underlying action and incurring expenses in so doing, and because the

underlying plaintiff seeks $2,000,000 in damages.

       7.      This court may exercise subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1332, and 28 U.S.C. § 2201, and the defendants are completely diverse from the

plaintiff and the amount in controversy exceeds $75,000.

       8.      Venue is appropriate as the alleged tort underlying this action took place in the

District, the License Agreement is to be construed in accordance with the law of the District of

Columbia, the License Agreement specifically contemplates venue in the District of Columbia,

Plaintiff WCSA is an entity formed in the District of Columbia and primarily conducting

business there, and the Defendants are licensed to issue insurance policies within the District of

Columbia.

                                        Factual Background

       9.      On May 17, 2017, Robert Cooney (“Cooney”) filed suit against WCSA and others

in the Superior Court for the District of Columbia, case number 2017 CA 003395 B, seeking to

recover damages for injuries he allegedly received on September 30, 2014 while an exhibitor at

the World Energy Engineer Congress (the “Event”). A true and correct copy of Plaintiff's

Amended Complaint is attached hereto as Exhibit A.

       10.     The Event was sponsored by AEE, which is now a third-party defendant in the

underlying tort suit filed by Plaintiff Cooney.

       11.     On or about January 16, 2014, AEE entered into a License Agreement with

WCSA to enter and the Convention Center for the Event. A true and correct copy of the AEE

License Agreement is attached hereto as Exhibit B.



                                                  4
             Case 1:18-cv-03021 Document 1 Filed 12/20/18 Page 5 of 23




       12.     Paragraph 22 of the License Agreement states that “This Agreement shall be

governed by and construed in accordance with the laws of the District of Columbia.”

       13.     Paragraph 11 of the License Agreement required AEE to indemnify and defend

WCSA as follows:

               [AEE] shall indemnify, defend and hold harmless [WCSA] from
               and against any and all losses, damages, costs, expenses, claims,
               and other liabilities (including attorney’s fees and costs) arising out
               of, or otherwise attributable to, the Event and the license granted
               herein, and/or [AEE]’s use and/or occupancy of the Convention
               Center. This indemnification shall not extend to any claims arising
               from the gross negligence or intentional acts of [WCSA] or its
               agents, employees, or representatives.

       14.     The incident described in Plaintiff Cooney’s Amended Complaint falls within the

scope of this indemnity clause. Specifically, Plaintiff Cooney alleges that he was “lawfully

present at the premises as a participant in the World Energy Engineering Congress” and that he

was injured when he came into contact with exposed and energized electrical wires in a “utility

closet within a restroom located at the premises in the vicinity of the conference hall.” (See

Exhibit A at ¶¶7-8.)

       15.     Paragraph 9 of the License Agreement required AEE to procure insurance naming

WCSA as an additional insured:

               Notwithstanding any indemnification provision of this Agreement,
               [AEE] shall secure, at its sole cost, for the duration of the License
               Period (which License Period shall include move-in and move-out)
               from a company licensed by the District of Columbia, liability
               insurance as set forth in Exhibit II comprising the coverages and
               minimum limits described therein (or other coverages and limits as
               reasonably required by [WCSA]), for claims arising from injury or
               death to persons or damage to property and contractual liability.
               Such insurance shall name [WCSA], its Board of Directors,
               officers and employees, and the Government of the District of
               Columbia as additional insureds and shall contain agreements by
               the insurers that policies shall not be cancelled or materially
               modified except upon thirty (30) days prior written notice to

                                                 5
             Case 1:18-cv-03021 Document 1 Filed 12/20/18 Page 6 of 23




               [WCSA]. [AEE] shall, not later than twenty-one (21) days before
               the move-in date, submit to [WCSA] a certificate of insurance
               evidencing the insurance coverage required herein, which
               certificate shall substantially conform to Exhibit II, and which shall
               expressly identify the additional insureds described herein.


               (Exhibit B.)

       16.     AEE procured Commercial General Liability coverage from American Casualty,

Policy P2092309773 (“American Casualty Policy”), a true and correct copy of which is attached

hereto as Exhibit C. The American Casualty Policy generally provides coverage for bodily

injury as alleged in the Amended Complaint (Exhibit A).

       17.     Thereafter, AEE produced an ACORD Certificate of Liability Insurance form

dated 8/20/2014 to WCSA, upon which WCSA relied. The ACORD form lists WCSA and

related entities as additional insureds, and lists, among others, the American Casualty Policy and

the Continental Umbrella Policy. A true and correct copy of the ACORD Certificate of Liability

Insurance is attached hereto as Exhibit D.

       18.     The License Agreement (Exhibit B) falls within the definition of an “insured

contract” within the American Casualty Policy. Specifically, the License Agreement (Exhibit B)

fits within the following definitions of an “insured contract:”

               a.      Section V - Definitions, 9(a): “A contract for a lease of premises [but

               excluding certain fire losses].”

               b.      Section V - Definitions, 9(c): “Any easement or license agreement, except

               in connection with construction or demolition operations [near] a railroad.”

               c.      Section V - Definitions, 9(f): That part of any other contract or agreement

               pertaining to your business (including indemnification of a municipality in

               connection with work performed for a municipality) under which you assume the


                                                  6
            Case 1:18-cv-03021 Document 1 Filed 12/20/18 Page 7 of 23




              tort liability of another party to pay for ‘bodily injury’ or ‘property damage’ to a

              third person or organization. Tort liability means a liability that would be

              imposed by law in the absence of any contract or agreement.”

      19.     In addition, WCSA is an additional insured under The American Casualty Policy

as amended by the Extension of Coverage Endorsement, Form G-147167-B99 (Ed. 12/06).

Specifically, Section 2(c), MISCELLANEOUS ADDITIONAL INSUREDS, provides:

              WHO IS AN INSURED (Section II) is amended to include and an
              insured any person or organization (called an additional insured)
              described in paragraphs 2.a through 2.g below whom you are
              required to add as an additional insured on this policy under a
              written contract or agreement but the written contract or agreement
              must be:

              1.      Currently in effect or becoming effective during the term of
              this policy; and

              2.     Executed prior to the “bodily injury,” “property damage” or
              “personal injury and advertising injury”, but

              Only the following persons or organizations are additional insureds
              under this endorsement, and coverage provided to such additional
              insureds is limited as provided herein:

                                            *       *       *

              c.      Managers or Lessors of Premises - A manager or lessor
              of premises but only with respect to liability arising out of the
              ownership, maintenance or use of that specific part of the premises
              leased to you and subject to the following additional exclusions:
              This insurance does not apply to:

                     (1) Any “occurrence” which takes place after you cease to
                     be a tenant in that premises; or

                     (2) Structural alterations, new construction or demolition
                     operations performed by or on behalf of such additional
                     insured.




                                                7
             Case 1:18-cv-03021 Document 1 Filed 12/20/18 Page 8 of 23




      20.      Defendant Continental issued Commercial Umbrella Policy 2092309787 to AEE.

Upon information and belief, the Continental Umbrella Policy follows form or is otherwise

substantially similar to the American Casualty Policy such that WCSA is an additional insured

under the Continental Umbrella Policy as well. Upon information and belief, Continental

Casualty has a copy of its policy in its possession, custody or control.

      21.      WCSA is actively defending itself in the litigation brought by tort Plaintiff

Cooney. WCSA has already and continues to incur defense costs in that litigation and may be

held liable for Plaintiff Cooney’s claimed damages and/or forced to pay sums to settle the claims

of Plaintiff Cooney.

      22.      WCSA tendered its defense in the Cooney matter to American Casualty and also

demanded indemnity coverage under American Casualty Policy. American Casualty denied

those requests thereby breaching the terms of the American Casualty Policy. Continental has

likewise denied coverage and failed to provide a defense thereby breaching the terms of the

Continental Umbrella Policy.

       23.     Freeman is an approved contractor to provide event set-up and tear-down within

the Convention Center. Additionally, Freeman provided certain audio-visual services and/or

equipment within the Convention Center.

       24.     On or about January 5, 2014, Freeman entered into Right of Entry Permit for

Professional Convention or Exposition Services Contractors Permit No. 105 with WCSA to enter

portions of the Convention Center and to provide various contract services therein. A true and

correct copy of the Freeman License Agreement is attached hereto as Exhibit E. Those contract

services included “exposition installation and dismantling, audiovisual, production, rigging,




                                                 8
             Case 1:18-cv-03021 Document 1 Filed 12/20/18 Page 9 of 23




security, transportation management, medical, floral, labor or other professional convention or

exposition contract services.”

       25.     Paragraph 3 of the Permit mandates that:

               [Freeman], its agents, employees and all persons under its control
               or supervision shall not cause damage to property or injury to
               persons in the Convention Center and shall at all times maintain all
               areas used in the Convention Center in a clean and orderly
               condition. [Freeman] shall ensure that its agents, employees and
               all persons under its control or supervision conduct themselves in a
               friendly, professional, and cooperative manner with [WCSA]’s
               guests and staff.

       26.     Paragraph 8 of the Permit requires Freeman to indemnify and defend WCSA as

follows:

               By receiving this Permit, [Freeman] hereby releases and shall
               defend, indemnify and save harmless [WCSA and related
               individuals] from any and all claims, demands and payments
               (including attorney’s fees), suits, actions, damages, losses, costs,
               liabilities, expenses and judgments of every nature and description
               made, brought or recovered by any person by reason of, arising out
               of, or as a consequence of, the exercise of the issuance of this
               Permit and the privilege granted herein, the use of the Convention
               Center, or the failure to comply with the terms and conditions of
               this Permit or its enforcement. Such indemnification shall not
               extend to any loss or damage resulting from of [WCSA]’s sole
               negligence, gross negligence or willful misconduct, its Board of
               Directors, officers, agents and employees; provided, however, that
               [Freeman] shall defend [WCSA] until it has been determined by a
               court of competent jurisdiction that the loss or damage resulted
               from [WCSA]’s sole negligence, gross negligence or willful
               misconduct.       [Freeman]’s indemnification of [WCSA] is
               independent from, and not limited in any manner by, [Freeman]’s
               insurance coverage obtained pursuant to this Permit or otherwise.

       27.     The incident described in tort Plaintiff Cooney’s Amended Complaint falls within

the scope of this indemnity clause. Specifically, Plaintiff Cooney alleges that “the employees

and/or agents of [Freeman] then guided Plaintiff [Cooney] to the utility closet and the agents

and/or employees of [Freeman] further advised Plaintiff [Cooney] that he should fill up his

                                                9
             Case 1:18-cv-03021 Document 1 Filed 12/20/18 Page 10 of 23




bucket of water in the utility closet.” The Amended Complaint further alleges that, while

Plaintiff Cooney was filling his water bucket, “Plaintiff [Cooney] inadvertently made contact

with exposed electrical wires” and that “[t]he agents and/or employees of [Freeman] knew or

should have known that the utility closet to which they led Plaintiff [Cooney] had exposed

electrical wiring that posed an unreasonable risk of harm to Plaintiff [Cooney] and any other

person that entered the utility closet.” (See Exhibit A at ¶¶8-12.)

       28.      Paragraph 9 of the Permit required Freeman to procure insurance naming WCSA

as an additional insured:

                [Freeman] shall secure and maintain, at its sole cost, for the
                duration of this Permit, liability insurance, the minimum amounts
                of which are described below, for claims arising from injury or
                death to persons or damage to property, which insurance shall
                contain an endorsement naming [WCSA and related individuals]
                as additional insureds. [WCSA] shall not be responsible for
                carrying any insurance of any kind to cover any of [Freeman]’s
                property. Prior to entering the Convention Center, performing any
                Convention/Exposition Services, or engaging in any use of the
                Convention Center, [Freeman] shall provide a certificate of
                insurance (or, if requested by [WCSA], the policy endorsement)
                evidencing coverage in at least the amounts shown below and
                identifying [WCSA and related individuals] as additional insureds.
                All insurance required under the Permit shall contain agreements
                by the insurers that the policies shall not be cancelled or materially
                modified except upon thirty (30) days prior written notice to
                [WCSA]. [Freeman] shall immediately notify [WCSA] of such
                cancellation or material modification.

                I. Commercial General Liability:
                       General Aggregate:                                 $2,000,000
                       Products – Completed/Operations Aggregate:         $2,000,000
                       Personal and Advertising Injury:                   $1,000,000
                       Each Occurrence:                                   $1,000,000
                       Fire Damage (any one fire)                           $300,000
                       Medical Expense (any one person)                      $10,000
                                               …
                III. Excess Liability:                                    $5,000,000
                                               …



                                                 10
             Case 1:18-cv-03021 Document 1 Filed 12/20/18 Page 11 of 23




       29.      Freeman procured Commercial General Liability coverage from Old Republic,

Policy MWZY301849 (“Old Republic Policy”), a true and correct copy of which is attached

hereto as Exhibit F. The Old Republic Policy generally provides coverage for bodily injury as

alleged in the Amended Complaint (Exhibit A).

       30.      Thereafter, Freeman produced an ACORD Certificate of Liability Insurance form

dated 3/12/2014 to WCSA, upon which WCSA relied. The ACORD form lists WCSA and

related entities as additional insureds, and lists, among others, the Old Republic Policy and the

Westchester Umbrella Policy. A true and correct copy of the ACORD Certificate of Liability

Insurance is attached hereto as Exhibit G.

       31.      In addition, Freeman produced Endorsement Form GL 487 004 0413 to WCSA ,

upon which WCSA relied, which names WCSA and related entities as additional insureds and

amends Section II – WHO IS AN INSURED

                …to include as an additional insured the person or organization
                shown in the Schedule, but only with respect to such person’s or
                organization’s vicarious liability arising out of “your work” for
                that additional insured by or for you and only for your ongoing
                operations. In no event, will we provide coverage or a defense for
                this additional insured beyond what we provide for you for the
                same “occurrence.” The person or organization shown in the
                Schedule is an additional insured only for their vicarious liability
                for acts or omissions of you or “your work.” However, the
                insurance provided will not exceed the lessor [sic] of:

                1. The coverage and/or limits of this policy, or

                2. The coverage and/or limits required by said contract or
                agreement.

       32.      Westchester issued Commercial Umbrella Policy G22037754009 to Freeman.

Upon information and belief, the Westchester Umbrella Policy follows form or is substantially

similar to the Old Republic Policy such that WCSA is an additional insured under the



                                                 11
                Case 1:18-cv-03021 Document 1 Filed 12/20/18 Page 12 of 23




Westchester Umbrella Policy as well. Upon information and belief, a copy of the Westchester

policy is in the possession, custody or control of Westchester.

          33.      WCSA is actively defending itself in the litigation brought by tort Plaintiff

Cooney. WCSA has already and continues to incur defense costs in that litigation and may be

held liable for Plaintiff Cooney’s claimed damages and/or forced to pay sums to settle the claims

of Plaintiff Cooney.

          34.      WCSA tendered its defense in the Cooney matter to Freeman and requested that

such demand be forwarded to Old Republic. Upon information and belief, Old Republic is

providing a defense and indemnity to Freeman in the tort litigation under Old Republic Policy.

To date, Old Republic has refused to provide a defense and indemnity to WCSA, thereby

breaching the terms of the Old Republic Policy. Westchester has likewise failed to provide a

defense thereby breaching the terms of the Westchester Umbrella Policy.

                            COUNT I: DECLARATORY JUDGMENT
                 (Defendant American Casualty Company of Reading Pennsylvania)

          35.      WCSA incorporates by reference paragraphs 1 through 33 as if fully set forth

herein.

          36.      The American Casualty Policy includes the Extension of Coverage Endorsement,

Form G-147167-B99 (Ed. 12/06), which provides as here pertinent:

                   WHO IS AN INSURED (Section II) is amended to include and an
                   insured any person or organization (called an additional insured)
                   described in paragraphs 2.a through 2.g below whom you are
                   required to add as an additional insured on this policy under a
                   written contract or agreement but the written contract or agreement
                   must be:

                   1.      Currently in effect or becoming effective during the term of
                   this policy; and




                                                   12
             Case 1:18-cv-03021 Document 1 Filed 12/20/18 Page 13 of 23




                2.     Executed prior to the “bodily injury,” “property damage” or
                “personal injury and advertising injury”, but

                Only the following persons or organizations are additional insureds
                under this endorsement, and coverage provided to such additional
                insureds is limited as provided herein:

                                               *        *     *

                c.      Managers or Lessors of Premises - A manager or lessor
                of premises but only with respect to liability arising out of the
                ownership, maintenance or use of that specific part of the premises
                leased to you and subject to the following additional exclusions:
                This insurance does not apply to:

                       (1) Any “occurrence” which takes place after you cease to
                       be a tenant in that premises; or

                       (2) Structural alterations, new construction or demolition
                       operations performed by or on behalf of such additional
                       insured.

       37.      Under the contract between AEE and WSCA, AEE is required to add WSCA as

an additional insured under its Commercial General Liability insurance policy:

                Notwithstanding any indemnification provision of this Agreement,
                [AEE] shall secure, at its sole cost, for the duration of the License
                Period (which License Period shall include move-in and move-out)
                from a company licensed by the District of Columbia, liability
                insurance as set forth in Exhibit II comprising the coverages and
                minimum limits described therein (or other coverages and limits as
                reasonably required by [WCSA]), for claims arising from injury or
                death to persons or damage to property and contractual liability.
                Such insurance shall name [WCSA], its Board of Directors,
                officers and employees, and the Government of the District of
                Columbia as additional insureds and shall contain agreements by
                the insurers that policies shall not be cancelled or materially
                modified except upon thirty (30) days prior written notice to
                [WCSA]. [AEE] shall, not later than twenty-one (21) days before
                the move-in date, submit to [WCSA] a certificate of insurance
                evidencing the insurance coverage required herein, which
                certificate shall substantially conform to Exhibit II, and which shall
                expressly identify the additional insureds described herein.

                (Exhibit B, emphasis added.)

                                                   13
              Case 1:18-cv-03021 Document 1 Filed 12/20/18 Page 14 of 23




       38.       Because AEE is required by contract to add WCSA as an additional insured, and

WCSA is a lessor (and manager) of premises leased to AEE for the purposes of holding a trade

show, WCSA is an additional insured under the American Casualty Policy (Exhibit C).

       39.       As an additional insured, American Casualty owes WSCA a direct duty to defend

and indemnify it with respect to the Cooney suit as if it were an additional named insured under

the policy.

       40.       As of the filing of this action, American Casualty has wrongfully failed and

refused to defend WSCA in the Cooney action.

       41.       WSCA is uncertain of its rights and obligations under the American Casualty

Policy and the AEE contract and therefore brings this declaratory judgment action to resolve that

uncertainty.

       WHEREFORE, Plaintiff WCSA respectfully seeks a declaratory judgment that, under the

CGL Policy, Defendant American Casualty has a duty to defend and indemnify WCSA with

respect to the claims asserted by tort Plaintiff Cooney.

                          COUNT II: DECLARATORY JUDGMENT
                          (Defendant Continental Casualty Company)

       42.       WCSA incorporates by reference paragraphs 1 through 33.

       43.       Upon information and belief, the Continental Umbrella Policy follows form with

respect to the American Casualty such that WCSA is an “additional insured” under the

Continental Umbrella Policy to the same extent and for the same reasons that WCSA is an

“additional insured” under the American Casualty Policy.

       44.       By virtue of its status as an “additional insured” WCSA is entitled to indemnity

and a defense from Continental with respect to the claims asserted by tort Plaintiff Cooney.



                                                 14
                Case 1:18-cv-03021 Document 1 Filed 12/20/18 Page 15 of 23




          45.      WCSA demanded indemnity and a defense from Continental. Continental denied

coverage and, to date, has failed to provide a defense to WCSA.

          46.      WSCA is uncertain of its rights and obligations under the Continental Policy and

the AEE contract and therefore brings this declaratory judgment action to resolve that

uncertainty.

          WHEREFORE, Plaintiff WCSA respectfully requests a declaratory judgment that, under

the Continental Umbrella Policy, Defendant Continental will have a duty to defend and

indemnify WCSA with respect to the claims asserted by tort Plaintiff Cooney in the event that

the American Casualty primary policy is exhausted.

                             COUNT III: BREACH OF CONTRACT
                 (Defendant American Casualty Company of Reading Pennsylvania)

          47.      WCSA incorporates by reference paragraphs 1 through 33 as if fully set forth

herein.

      48.          The American Casualty Policy (Exhibit C) includes the Extension of Coverage

Endorsement, Form G-147167-B99 (Ed. 12/06), which provides as here pertinent:

                   WHO IS AN INSURED (Section II) is amended to include and an
                   insured any person or organization (called an additional insured)
                   described in paragraphs 2.a through 2.g below whom you are
                   required to add as an additional insured on this policy under a
                   written contract or agreement but the written contract or agreement
                   must be:

                   1.      Currently in effect or becoming effective during the term of
                   this policy; and

                   2.     Executed prior to the “bodily injury,” “property damage” or
                   “personal injury and advertising injury”, but

                   Only the following persons or organizations are additional insureds
                   under this endorsement, and coverage provided to such additional
                   insureds is limited as provided herein:



                                                   15
             Case 1:18-cv-03021 Document 1 Filed 12/20/18 Page 16 of 23




                                               *        *     *

                c.      Managers or Lessors of Premises - A manager or lessor
                of premises but only with respect to liability arising out of the
                ownership, maintenance or use of that specific part of the premises
                leased to you and subject to the following additional exclusions:
                This insurance does not apply to:

                       (1) Any “occurrence” which takes place after you cease to
                       be a tenant in that premises; or

                       (2) Structural alterations, new construction or demolition
                       operations performed by or on behalf of such additional
                       insured.

       49.      Under the contract between AEE and WSCA, AEE is required to add WSCA as

an additional insured under its Commercial General Liability insurance policy:

                Notwithstanding any indemnification provision of this Agreement,
                [AEE] shall secure, at its sole cost, for the duration of the License
                Period (which License Period shall include move-in and move-out)
                from a company licensed by the District of Columbia, liability
                insurance as set forth in Exhibit II comprising the coverages and
                minimum limits described therein (or other coverages and limits as
                reasonably required by [WCSA]), for claims arising from injury or
                death to persons or damage to property and contractual liability.
                Such insurance shall name [WCSA], its Board of Directors,
                officers and employees, and the Government of the District of
                Columbia as additional insureds and shall contain agreements by
                the insurers that policies shall not be cancelled or materially
                modified except upon thirty (30) days prior written notice to
                [WCSA]. [AEE] shall, not later than twenty-one (21) days before
                the move-in date, submit to [WCSA] a certificate of insurance
                evidencing the insurance coverage required herein, which
                certificate shall substantially conform to Exhibit II, and which shall
                expressly identify the additional insureds described herein.

                (Exhibit B, emphasis added.)

       50.      Because AEE is required by contract to add WCSA as an additional insured, and

WCSA is a lessor (and manager) of premises leased to AEE for the purposes of holding a trade

show, WCSA is an additional insured under the American Casualty policy.



                                                   16
                Case 1:18-cv-03021 Document 1 Filed 12/20/18 Page 17 of 23




          51.      As an additional insured, American Casualty owes WSCA a direct duty to defend

and indemnify it with respect to the Cooney suit as if it were an additional named insured under

the policy.

          52.      As of the filing of this action, American Casualty has wrongfully failed and

refused to defend WSCA in the Cooney action.

          53.      American Casualty has breached the terms of its policy by failing to defend

WSCA in the underlying Cooney action and WSCA has been injured by that breach.

          WHEREFORE, Plaintiff WCSA, demands judgment against American Casualty for all

sums expended in defense of the Cooney matter, including attorney’s fees, any sums paid toward

settlement and/or an adverse judgment, the costs and attorney’s fees of bringing this action, all

other damages allowable by law, and for such other and further relief as the Court deems

appropriate.

                             COUNT IV: DECLARATORY JUDGMENT
                            (Defendant Old Republic Insurance Company)

          54.      WCSA incorporates by reference paragraphs 1 through 33 as if fully set forth

herein.

          55.      The Old Republic Policy (Exhibit F) includes the Endorsement Form GL 487 004

0413 amends Section II – WHO IS AN INSURED as follows:

                   …to include as an additional insured the person or organization
                   shown in the Schedule, but only with respect to such person’s or
                   organization’s vicarious liability arising out of “your work” for
                   that additional insured by or for you and only for your ongoing
                   operations. In no event, will we provide coverage or a defense for
                   this additional insured beyond what we provide for you for the
                   same “occurrence.” The person or organization shown in the
                   Schedule is an additional insured only for their vicarious liability
                   for acts or omissions of you or “your work.” However, the
                   insurance provided will not exceed the lessor [sic] of:



                                                   17
             Case 1:18-cv-03021 Document 1 Filed 12/20/18 Page 18 of 23




                1.     The coverage and/or limits of this policy, or

                2.    The coverage and/or limits required by said contract or
                agreement.

                (Exhibit F.)

       56.      Paragraph 9 of the Permit required Freeman to procure insurance naming WCSA

as an additional insured:

                [Freeman] shall secure and maintain, at its sole cost, for the
                duration of this Permit, liability insurance, the minimum amounts
                of which are described below, for claims arising from injury or
                death to persons or damage to property, which insurance shall
                contain an endorsement naming [WCSA and related individuals]
                as additional insureds. [WCSA] shall not be responsible for
                carrying any insurance of any kind to cover any of [Freeman]’s
                property. Prior to entering the Convention Center, performing any
                Convention/Exposition Services, or engaging in any use of the
                Convention Center, [Freeman] shall provide a certificate of
                insurance (or, if requested by [WCSA], the policy endorsement)
                evidencing coverage in at least the amounts shown below and
                identifying [WCSA and related individuals] as additional insureds.
                All insurance required under the Permit shall contain agreements
                by the insurers that the policies shall not be cancelled or materially
                modified except upon thirty (30) days prior written notice to
                [WCSA]. [Freeman] shall immediately notify [WCSA] of such
                cancellation or material modification.

                I. Commercial General Liability:
                       General Aggregate:                                 $2,000,000
                       Products – Completed/Operations Aggregate:         $2,000,000
                       Personal and Advertising Injury:                   $1,000,000
                       Each Occurrence:                                   $1,000,000
                       Fire Damage (any one fire)                           $300,000
                       Medical Expense (any one person)                      $10,000
                                               …
                III. Excess Liability:                                    $5,000,000
                                               …

                (Exhibit E, emphasis added.)

       57.      Because Freeman is required by contract to add WCSA as an additional insured,

WCSA is an additional insured under the Old Republic Policy.

                                                 18
                Case 1:18-cv-03021 Document 1 Filed 12/20/18 Page 19 of 23




          58.      As an additional insured, Old Republic owes WSCA a direct duty to defend and

indemnify it with respect to the Cooney suit as if it were an additional named insured under the

policy.

          59.      As of the filing of this action, Old Republic has wrongfully failed and refused to

defend WSCA in the Cooney action.

          60.      WSCA is uncertain of its rights and obligations under the Old Republic Policy

and the AEE contract and therefore brings this declaratory judgment action to resolve that

uncertainty.

          WHEREFORE, Plaintiff WCSA respectfully seeks a declaratory judgment that, under the

CGL Policy, Defendant Old Republic has a duty to defend and indemnify WCSA with respect to

the claims asserted by tort Plaintiff Cooney.

                            COUNT V: DECLARATORY JUDGMENT
                            (Defendant Westchester Insurance Company)

          61.      WCSA incorporates by reference paragraphs 1 through 33.

          62.      Upon information and belief, the Westchester Umbrella Policy follows form with

respect to the Old Republic such that WCSA is an “additional insured” under the Westchester

Umbrella Policy to the same extent and for the same reasons that WCSA is an “additional

insured” under the Old Republic Policy.

          63.      By virtue of its status as an “additional insured” WCSA is entitled to indemnity

and a defense from Westchester with respect to the claims asserted by tort Plaintiff Cooney.

          64.      WCSA demanded indemnity and a defense from Westchester. Continental denied

coverage and, to date, has failed to provide a defense to WCSA.




                                                   19
                Case 1:18-cv-03021 Document 1 Filed 12/20/18 Page 20 of 23




          65.      WSCA is uncertain of its rights and obligations under the Westchester Policy and

the AEE contract and therefore brings this declaratory judgment action to resolve that

uncertainty.

          WHEREFORE, Plaintiff WCSA respectfully requests a declaratory judgment that, under

the Westchester Umbrella Policy, Defendant Westchester will have a duty to defend and

indemnify WCSA with respect to the claims asserted by tort Plaintiff Cooney in the event that

the Old Republic primary policy is exhausted.

                              COUNT VI: BREACH OF CONTRACT
                            (Defendant Old Republic Insurance Company)

          66.      WCSA incorporates by reference paragraphs 1 through 33 as if fully set forth

herein.

          67.      The Old Republic Policy (Exhibit F) includes the Endorsement Form GL 487 004

0413 amends Section II – WHO IS AN INSURED as follows:

                   …to include as an additional insured the person or organization
                   shown in the Schedule, but only with respect to such person’s or
                   organization’s vicarious liability arising out of “your work” for
                   that additional insured by or for you and only for your ongoing
                   operations. In no event, will we provide coverage or a defense for
                   this additional insured beyond what we provide for you for the
                   same “occurrence.” The person or organization shown in the
                   Schedule is an additional insured only for their vicarious liability
                   for acts or omissions of you or “your work.” However, the
                   insurance provided will not exceed the lessor [sic] of:

                   1.     The coverage and/or limits of this policy, or

                   2.    The coverage and/or limits required by said contract or
                   agreement.

                   (Exhibit F.)

          68.      Paragraph 9 of the Permit required Freeman to procure insurance naming WCSA

as an additional insured:

                                                   20
                Case 1:18-cv-03021 Document 1 Filed 12/20/18 Page 21 of 23




                   [Freeman] shall secure and maintain, at its sole cost, for the
                   duration of this Permit, liability insurance, the minimum amounts
                   of which are described below, for claims arising from injury or
                   death to persons or damage to property, which insurance shall
                   contain an endorsement naming [WCSA and related individuals]
                   as additional insureds. [WCSA] shall not be responsible for
                   carrying any insurance of any kind to cover any of [Freeman]’s
                   property. Prior to entering the Convention Center, performing any
                   Convention/Exposition Services, or engaging in any use of the
                   Convention Center, [Freeman] shall provide a certificate of
                   insurance (or, if requested by [WCSA], the policy endorsement)
                   evidencing coverage in at least the amounts shown below and
                   identifying [WCSA and related individuals] as additional insureds.
                   All insurance required under the Permit shall contain agreements
                   by the insurers that the policies shall not be cancelled or materially
                   modified except upon thirty (30) days prior written notice to
                   [WCSA]. [Freeman] shall immediately notify [WCSA] of such
                   cancellation or material modification.

                   I. Commercial General Liability:
                          General Aggregate:                                 $2,000,000
                          Products – Completed/Operations Aggregate:         $2,000,000
                          Personal and Advertising Injury:                   $1,000,000
                          Each Occurrence:                                   $1,000,000
                          Fire Damage (any one fire)                           $300,000
                          Medical Expense (any one person)                      $10,000
                                                  …
                   III. Excess Liability:                                    $5,000,000
                                                  …


                   (Exhibit E, emphasis added.)

          69.      Because Freeman is required by contract to add WCSA as an additional insured,

WCSA is an additional insured under the Old Republic Policy.

          70.      As an additional insured, Old Republic owes WSCA a direct duty to defend and

indemnify it with respect to the Cooney suit as if it were an additional named insured under the

policy.

          71.      As of the filing of this action, Old Republic has wrongfully failed and refused to

defend WSCA in the Cooney action.

                                                    21
             Case 1:18-cv-03021 Document 1 Filed 12/20/18 Page 22 of 23




       72.      As a result of its wrongful failure to defend WSCA, Old Republic has breached

the policy. WSCA has suffered injury as a result of that breach.

       WHEREFORE, Plaintiff WCSA, demands judgment against American Casualty for all

sums expended in defense of the Cooney matter, including attorney’s fees, any sums paid toward

settlement and/or an adverse judgment, the costs and attorney’s fees of bringing this action, all

other damages allowable by law, and for such other and further relief as the Court deems

appropriate.

                                        JURY DEMAND

       Plaintiff WSCA demands trial by jury for all claims so triable.



       DATED this 20th day of December, 2018.



                                           Respectfully submitted,

                                           BONNER KIERNAN TREBACH & CROCIATA,
                                           LLP

                                           /s/ William H. White Jr.
                                           Christopher E. Hassell, Esq. (#291641)
                                           William H. White Jr. (#461341)
                                           1233 20th Street, NW, 8th Floor
                                           Washington, D.C. 20036
                                           Tel.: 202-712-7000
                                           Fax: 202-712-7100
                                           chassell@bonnerkiernan.com
                                           wwhite@bonnerkiernan.com
                                           Counsel for Plaintiff
                                           Washington Convention Center and Sports
                                           Authority D/B/A Events DC




                                               22
Case 1:18-cv-03021 Document 1 Filed 12/20/18 Page 23 of 23




                            23
